Citation Nr: 1510126	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-28 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss. 

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, granted service connection for left ear hearing loss and assigned a noncompensable (0 percent) rating, effective July 23, 2010; and denied service connection for right ear hearing loss and bilateral tinnitus.  

The Veteran testified before the undersigned at a January 2015 Travel Board hearing at the local RO.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to an increased initial rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current right ear hearing loss that was incurred as a result of noise exposure in service.

2.  The Veteran has current tinnitus that was incurred as a result of noise exposure in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112(a) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112(a) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Listed chronic diseases, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).  Also, the second and third elements may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

The Board must assess the credibility and weight of all the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding any material issue; or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Ear Hearing Loss

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has current right ear hearing loss.  See e.g., VA examination report, dated December 30, 2010.  

At the January 2015 hearing, the Veteran reported that during service he was exposed to hazardous noise from jet engines while he operated as a crewman on H-3 model aircrafts with minimal hearing protection.  Hearing Transcript. at p. 3, 7; see also July 2010 Claim.  On the December 2010 VA examination, he reported that post-service, he worked for "the phone company," as a pastor, and in vending machine operations.  He currently worked as a truck driver.  He denied any occupational, as well any recreational noise exposure.  

The Veteran's service separation form, his DD-214, indicates that he served from December 1965 to February 1970, with 1 year of foreign and/or sea service, and specialized as an equipment operator.  Service decorations include the Air Medal First/Strike Award and the Vietnam Service Medal.  His reports are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a), (b) (West 2014).  The evidence thus establishes an in-service injury.

The December 2010 VA examiner opined that the Veteran's right ear hearing loss was not related to service.  The examiner noted that service treatment records, including his December 1969 separation examination report, did not suggest right ear hearing loss during active duty service.  

In correspondence dated January 14, 2015, private audiologist, F. Maese, M.D., cited to a June 2014 audiogram which demonstrated normal hearing at 250 Hz sloping to mild to profound sensorineural hearing loss from 500 to 8000 Hz in the right ear with a speech recognition score of 72 percent.  Dr. Maese opined that these findings, in addition to the Veteran's documented noise exposure while in service, are consistent with chronic progressive anatomic injury related to exposure on the right ear.  

The probative value of Dr. Maese's report is greater than the conclusions of the December 2010 VA examiner, because it does not appear the VA examiner considered whether delayed onset hearing loss was possible.  The Board finds the private examiner's opinion to be of higher probative value and that it supports a link between service and right ear hearing loss.  Furthermore, with respect to the VA examiner's negative opinion, the Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Resolving reasonable doubt in favor of the Veteran, the evidence establishes that right ear hearing loss is related to in-service noise exposure, and the criteria for service connection for right ear hearing loss have been met.  U.S.C.A. §§ 1110, 1111(West 2002); 38 C.F.R. § 3.303 (2014).

Tinnitus

The Veteran has tinnitus currently.  He reports experiencing a constant ringing in his ears.  See January 2015 Hearing, p. 8.  As noted above, the evidence establishes in-service noise exposure.

The December 2010 VA examiner opined that the Veteran's tinnitus was not related to service.  The examiner noted that service treatment records were silent for complaints or treatment of tinnitus.  The examiner also noted that the Veteran reported experiencing onset of tinnitus in 2000, which was 30 years after his period of service.   

The Veteran indicated on his July 2010 claim that tinnitus began in 1972.  He testified at the January 2015 hearing that his tinnitus began in service.  See January 2015 Hearing Transcript, p. 9.  He further explained that following separation from service, he experienced intermittent but continuous symptoms of tinnitus until 2000, when his symptoms became constant.  Id.  The Veteran testified that he experienced ringing in his ears after being exposed to engine noise while working on the flight deck.  His report is presumed to be correct.  38 U.S.C.A. § 1154(b) (West 2014).

The Veteran also provided competent reports of continuity of symptomatology.  While he has had difficulty recalling the details of exactly when the symptoms began, his statements and testimony have been broadly consistent; and are deemed credible.  His statements, therefore, have significant probative value.

The examiner provided a negative nexus opinion based largely on the fact that the Veteran reported onset approximately 30 years following service.  However, the Veteran clarified at the hearing that he experienced intermittent or recurrent symptoms since service and began experiencing a constant ringing in 2000.  The history reported at the examination is not necessarily inconsistent with onset in service.  

The evidence of record shows that the Veteran has current tinnitus, that he experienced acoustic trauma during service; and had a continuity of symptomatology since separation from service.  The elements for service connection have been established.  Accordingly, all doubt with respect to the claim is resolved in favor of the Veteran, and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014).




						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for right ear hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The issue of entitlement to an increased initial rating for left ear hearing loss is inextricably intertwined with the grant of service connection for right ear hearing loss and must be remanded in order for the AOJ to issue a disability rating in the first instance.  See 38 C.F.R. § 4.85; see also Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  A combined disability rating for bilateral hearing loss should be assigned.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  While the Board cannot assign an extraschedular rating in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension (C&P) Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008);. 

Here, there is evidence that Veteran's bilateral hearing loss has significant effects on his occupation, and his case must be referred to the Director of C&P for special consideration under 38 C.F.R. § 3.321(b) (2014).

The Veteran testified at the January 2015 hearing that as a truck driver, he had difficulty with directions regarding his loads.  On VA examination in December 2010, he reported difficulty hearing conversations in "most environments."  On VA examination in December 2012, he reported continued trouble with background noise and that he continued to need the telephone or speaker in order to better understand others.  
Accordingly, the case is REMANDED for the following action:

1.  For the issue of entitlement to an initial compensable disability rating for bilateral hearing loss, assign a rating and readjudicate the appeal.

2.  Refer the issue of entitlement to a higher initial rating for bilateral hearing loss to the Director of Compensation and Pension Service or Under Secretary for Benefits for consideration of whether bilateral hearing loss warrants an extra-schedular rating.   38 C.F.R. § 3.321(b).

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


